DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 40 contains a limitation that invokes 35 U.S.C. 112(f).
Claim 40 recites:
40.  The air cleaner according to claim 36, further comprising an air adjusting device provided on an upper side of the second air cleaning module which is moveable between a laid-out state and an erected state.  Emphasis added.

The limitation “an air adjusting device…which is movable between a laid-out state and an erected state” invokes 35 U.S.C. 112(f) because it is written in means-plus-function format.  MPEP 2181(I).  Specifically, the limitation recites a generic placeholder, “device,” coupled with functional language, “movable between a laid-out state and an erected state” without reciting sufficient structure for performing the function.  The preceding language, “air adjusting,” does not structurally modify the 
Because the limitation invokes 35 U.S.C. 112(f), the structure of the “air adjusting device” is limited to that described in the specification, and equivalents thereof.  MPEP 2181(II).  A review of the disclosure indicates that the “air adjusting device” has the structure of the adjuster 300, and equivalents thereof.  Spec. dated Nov. 19, 2019 (“Spec.”) Figs. 1, 16, [0055], [0056].

    PNG
    media_image1.png
    895
    851
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18–40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites:
18.	An air cleaning module, comprising…
a case having a cylindrical shape and forming an outer appearance of an outer circumferential surface of the air cleaning module, wherein the case includes: 
a first part and a second part having a same shape;
a separation portion forming end portions of the first part and the second part;
a suction inlet having a plurality of suction portions, wherein the first part and the second part are detachably coupled to each other when the first and two parts of the case are assembled to the air cleaning module...  Emphasis added.

The highlighted limitation of claim 18 is indefinite because the phrase “the first and two parts” is confusing because the claim refers to a “first part” and a “second part.”   For the purpose of examination, claim 18 is interpreted to read:


a case having a cylindrical shape and forming an outer appearance of an outer circumferential surface of the air cleaning module, wherein the case includes: 
a first part and a second part having a same shape;
a separation portion forming end portions of the first part and the second part;
a suction inlet having a plurality of suction portions, wherein the first part and the second part are detachably coupled to each other when the first and second parts of the case are assembled to the air cleaning module...  

Claims 19–40 depend from claim 18, and therefore are indefinite because they incorporate the disputed features of the independent claim.
Claim 21 is further indefinite.  The claim recites:
21.	The air cleaning module according to claim 20, wherein a diameter of the fan housing gradually decreases from the uppermost suction portion of the upper suction inlet toward the cylindrical filter.  Emphasis added.

Claim 21 is indefinite because “gradually” is a term of degree for which the disclosure provides no standard for measuring, and for which a person of ordinary skill would be unable to ascertain.  MPEP 2173.05(b)(I).
For the purpose of examination, claim 21 is interpreted to read:
21.	The air cleaning module according to claim 20, wherein a diameter of the fan housing 

Claim 22 
Claim 38 is further indefinite.  The claim recites:
38.  The air cleaner according to claim 37, wherein a diameter of each of the cases gradually increases in a downward direction.

Claim 38 is indefinite because “gradually” is a term of degree for which the disclosure provides no standard for measuring and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  MPEP 2173.05(b)(I).  For the purpose of examination, claim 38 is interpreted to read:
38.  The air cleaner according to claim 37, wherein a diameter of each of the cases 

Claim Suggestions 
Claim 38 recites:
38.  The air cleaner according to claim 37, wherein a diameter of each of the cases 

The phrase “each of the cases” is confusing.  Claim 37 describes “a second case” and claim 18 describes “a case” of the “air cleaning module” (which is the “first air cleaning module” in claims 36 and 37).  However, none of the claims preceding claim 38 describe “each of the cases.”  To clarify claim 38, the examiner suggests amending it to read:
38.  The air cleaner according to claim 37, wherein a diameter of the case of the first air cleaning module increases in a downward direction and a diameter of the second case 


Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18–23, 26, 27, and 32–39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terao, CN104204683A (“Terao”)1 or alternatively under 35 U.S.C. 103 as being unpatentable over Terao in view of Paterson et al., US 2008/0028733 (“Paterson”).  Claims 24, 25 and 38 are rejected under 35 U.S.C. 103 as being Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Terao in view of Paterson and in further view of Klein, US 4,894,071 (“Klein”).  Claims 29–31 are rejected under 35 U.S.C. 103 as being unpatentable over Terao in view of Paterson and in further view of Aery, US 2014/0020561 (“Aery”).  Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Terao in view of Paterson and in further view Bae et al., KR 10-2016-0012796 (“Bae”)2.  
Claim 18 discloses an air cleaning module comprising, among other elements, a case having a cylindrical shape and forming an outer appearance of the module.  The case includes a first part and a second part having the same shape.  The case further comprises a separation portion forming end portions of the first part and the second part.  The separation portion extends along a vertical direction along the end portions of the first and second parts.  The first and second parts are detachably coupled to each other when the first and second parts are assembled.  
Terao discloses an air purification device 10 comprising a main body 12 having a cylindrical shape. Terao Fig. 1, [0046], [0116].  The main body 12 includes a plurality of opening portions 12a which are formed between horizontally and vertically extending ribs.  Id. at Fig. 1, [0053].  The left-hand horizontal ribs correspond to the “first part” and the right-hand horizontal ribs correspond to the “second part” as seen in the annotated figure below.  One of the vertically extending ribs corresponds to the “separation portion” also seen in the annotated figure below.

    PNG
    media_image2.png
    987
    973
    media_image2.png
    Greyscale

The limitation requiring that the first and second parts are detachably coupled to each other when the first and second parts are assembled to form the air cleaning module, describes the manner in which the device is constructed, as it describes the assembly process of the device.  Therefore, this limitation fails to patentably distinguish over the prior art because it describes the manner of manufacturing the apparatus rather than its structure.  MPEP 2113(I).
It would have been obvious, however, for the ribs to form a door in the air purification device 10 to allow a user to access the interior of the device.  More specifically, Paterson discloses an air cleaner 100 that includes a door 104 that includes ribs forming air inlet 105.  Paterson Fig. 1, [0028].  The door 104 is beneficial because it allows a user to access the interior of the air cleaner 100.  

    PNG
    media_image3.png
    903
    600
    media_image3.png
    Greyscale

It therefore would have been obvious to construct a door on the intake portion of Terao’s air purification device 10 (i.e., in the area of the ribs) to allow access into the interior of the device 10.  With this modification, it would have been an obvious engineering choice to select the desired location for the door.  As such, it would have been obvious for the vertical rib corresponding to the “separation portion” to form the door jamb and the left-hand horizontal ribs (corresponding to the “first part”) to form the door.  With this modification, the first and second parts would be detachably coupled to one another.
With this modification, Terao teaches the limitations of claim 18:
“An air cleaning module (air purification device 10, Terao Fig. 1, [0046]), comprising:
a base configured to be placed on a ground (base 14, id
a filter frame disposed on the base (lower flange 18b, id. at Fig. 2, [0116]) and forming a mounting space for a cylindrical filter3 (the space where filter 18 is mounted, id. at Fig. 1, [0116]);
a fan housing (the housing that accommodates fan 20, id. at Fig. 2, [0116]) accommodating a fan therein (fan 20, id. at Fig. 2, [0116]);
an air guide coupled to an upper side of the fan housing (bracket 22, id. at Fig. 2, [0116]); 
a discharge guide forming an outer appearance of an upper end portion of the air cleaning module (cover 16, id. at Fig. 1, [0116]); and
a case having a cylindrical shape and forming an outer appearance of an outer circumferential surface of the air cleaning module (main body housing 12, id. at Fig. 1, [0116]), wherein the case includes:
a first part (the left-hand horizontal ribs, seen in the annotated figure below) and a second part (the right-hand horizontal ribs, seen in the annotated figure below) having a same shape;
a separation portion forming end portions of the first part and the second part (the vertical rib between the left and right-hand horizontal ribs, seen in the annotated figure below); and
a suction inlet (the inlet formed by opening portions 12a, id. at Fig. 1, [0053]) having a plurality of suction portions (opening portions 12a, id. at Fig. 1, [0053]), wherein the first part and the second part are detachably coupled to each other when the first and second parts of the case are assembled to the air cleaning module (this 

    PNG
    media_image4.png
    983
    1196
    media_image4.png
    Greyscale

Claim 19 requires that for the air cleaning module according to claim 18, the suction inlet comprises a lower suction inlet provided on a lower portion of the case an upper suction inlet disposed on an upper side of the lower suction inlet. The lower 
The inlet formed by openings 12a in Terao’s Fig. 1 embodiment corresponds to the “lower suction inlet” because it is provided on the bottom half of the main body 12 and has a height corresponding to the filter 18.  Terao Fig. 1, [0053].  A vent hole 26 provided is above the openings 12a and filter 18.  Id. at Fig. 1, [0057].  External air can be sucked through the vent hole 26 (id. at [0103]), and therefore the vent hole 26 corresponds to the “upper suction inlet.” 
Regarding claim 20, Terao teaches the limitations of the claim:
“The air cleaning module according to claim 19, wherein an uppermost suction portion of the upper suction inlet is located above the cylindrical filter (as the entire vent hole 26 is above the filter 18, Terao Fig. 1, [0057]).”
Regarding claim 21, Terao teaches the limitations of the claim:
“The air cleaning module according to claim 20, wherein a diameter of the fan housing 
Regarding claim 22, Terao teaches the limitations of the claim:
“The air cleaning module according to claim 21, wherein the diameter of the fan housing steps down in a downward direction (the diameter of the fan housing decreases 
Regarding claim 23, Terao teaches the limitations of the claim:
“The air cleaning module according to claim 18, wherein an outer surface of the fan housing and an inner surface of the case are spaced apart from each other (the outer surface of the fan housing is spaced from an inner surface of at least the lower section of main body 12, as seen in Fig. 19).”
Claim 24, requires that for the air cleaning module according to claim 18, an upper portion of the case has a diameter which is less than a diameter of a lower portion.  Claim 25 requires that for the air cleaning module of claim 24, the case has a truncated cone shape.
Terao does not explicitly disclose these features.  However, changing the shape of a device is an obvious engineering choice, absent evidence that the shape is significant.  MPEP 2144.04(IV)(B).  In the air purifying arts, Bryson discloses an air freshening device 11 comprising an outlet section with a truncated cone shape that tapers from a lower section to an upper section.  Bryson Fig. 1, col. 2, ll. 66–col. 3, ll. 13.  This air outlet section is similar to the top half of Terao where air is discharged from the air purifying device.  Terao Fig. 19.  Additionally, instant disclosure does not describe the shape of claim 24 as being significant.  Therefore, because it is conventional for the outlet section of an air purifier to have a tapered shape from a lower section to an upper section, while the disclosure does not teach the shape of claim 24 being significant—it would have been an obvious engineering choice to change the 
Claim 26, requires that the air cleaning module according to claim 18, the first part and the second part of the case are capable of relatively rotating to be disassembled.  This limitation fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the device.  MPEP 2114(II).
Claim 27 requires that for the air cleaning module of claim 26, the case accommodates inner components of the air cleaning module including the fan housing with the fan and the filter frame with the cylindrical filter.  The case is opened when at least one of the first part and the second part of the case is rotated and separated from the air cleaning module.
Terao’s main body 12 accommodates the fan housing, fan 20, lower flange 18b and filter 18, as seen in Figs. 1, 2 and 19.  When a door is formed in by the “first part” as explained above, the main body 12 is opened when the first part is rotated and separated from the air cleaning module.
Claim 28 requires that for the device of claim 18, the first part of the case includes a magnet, or a magnet is provided at the separation portion.
As noted in the rejection of claim 18 above, it would have been obvious for Terao’s vertical rib (i.e., the “separation portion”) to form a door jamb, with left-hand horizontal ribs (corresponding to the “first part”) forming a door to allow access into the device 10.  The reference, however, does not disclose a magnet in conjunction with this door configuration.  
However, in the air purifier arts, Klein teaches that a door 24 can be attached to a wall 16 using magnetic latches 26.  Klein Figs. 1, 2, col. 2, ll. 60–col. 3, ll. 12.  It would have been obvious to provide magnetic latches on Terao’s vertical rib (i.e., the “separation portion”) so that it can attach to the door formed by the left-hand ribs.
Claim 29 requires that for the device of claim 18, the first part of the case has a locking projection provided at a lower portion of the first part which enables the first part to be supported on an outside of the filter frame.  Claim 30 requires that for the device of claim 29, the locking projection protrudes in a radial direction from an inner circumferential surface of the first part.  Claim 31 requires that for the device of claim 29, the locking projection is coupled to a locking portion which is provided in a lower portion of the filter frame.
As noted in the rejection of claim 18 above, it would have been obvious for Terao’s left-hand horizontal ribs (corresponding to the “first part”) to form a door allowing access into the device 10.  The reference, however, does not disclose the left-hand ribs comprising a locking projection as claimed.
However, in the air cleaner arts, Aery discloses a door 860 that allows access into the interior of an air purifier 850.  The door 860 is secured by a latch mechanism 880 which comprises a latch that engages with a locking portion.  Aery Fig. 32, [0104].  The latch 880 protrudes radially outward from an inner circumferential surface of the door 860.  Id.  

    PNG
    media_image5.png
    758
    594
    media_image5.png
    Greyscale

It would have been obvious to provide the latch 880 on the left-hand horizontal ribs, with the locking mechanism attached to the vertical rib forming the door jamb, in order to secure the door in place when it is in the closed condition.  It would have been an obvious engineering choice to locate the latch and locking mechanism on the lower side of the door and door jamb, depending on the desired location of these elements.  The limitation “which enables the first part to be supported on an outside of the filter frame” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the device.  MPEP 2114(II).
Regarding claim 32, Terao teaches the limitations of the claim:
“The air cleaning module according to claim 18, wherein the plurality of suction portions includes a plurality of through holes provided in a circumferential direction so that air suction is performed in any direction relative to the case (as the opening portions 12a are provided around the circumference of the main body casing 12, Terao Fig. 1, [0053]).”
Regarding claim 33, Terao teaches the limitations of the claim:
“The air cleaning module according to claim 32, wherein the plurality of through holes is provided in 360-degree direction relative to a center line that extends in the vertical direction (as the opening portions 12a are provided around the circumference of the main body casing 12, Terao Fig. 1, [0053]).”
Regarding claim 34, Terao teaches the limitations of the claim:
“The air cleaning module according to claims 32, wherein the plurality of through holes is provided along an extent of the separation portion (as the vertical rib seen in Fig. 1 forms the outer boundary of the opening portions 12a, Terao Fig. 1).”
Regarding claim 35, Terao teaches the limitations of the claim:
“The air cleaning module according to claim 18, wherein the discharge guide includes a discharge grill at an upper portion of the air cleaning module forming the upper end portion of the air cleaning module (as the cover 16 is a grill at the top end of the device 10, Terao Figs. 1, 19, [0047]).”
An Additional Interpretation of Terao is Provided
Claim 18 
Terao discloses an air purification device 10 comprising a main body 12 having a cylindrical shape. Terao Fig. 1, [0046], [0116].  The lower portion of device 10 corresponds to the “air cleaning module” as seen in the annotated figure below.  The main body 12 includes a plurality of opening portions 12a which are formed between horizontally and vertically extending ribs.  Id. at Fig. 1, [0053].  The left-hand horizontal ribs correspond to the “first part” and the right-hand horizontal ribs correspond the “second part” as seen in the annotated figure below.  One of the vertically extending ribs corresponds to the “separation portion” also seen in the annotated figure below.

    PNG
    media_image2.png
    987
    973
    media_image2.png
    Greyscale

The limitation requiring that the first and second parts are detachably coupled to each other when the first and second parts are assembled to form the air cleaning module, describes the manner in which the device is constructed, as it describes the assembly process of the device.  Therefore, this limitation fails to patentably distinguish 
It would have been obvious, however, for the ribs to form a door in the air purification device 10 to allow a user to access the interior of the device.  More specifically, Paterson discloses an air cleaner 100 that includes a door 104 that includes ribs forming air inlet 105.  Paterson Fig. 1, [0028].  The door 104 is beneficial because it allows a user to access the interior of the air cleaner 100.  

    PNG
    media_image3.png
    903
    600
    media_image3.png
    Greyscale

It therefore would have been obvious to construct a door on the intake portion of Terao’s air purification device 10 (i.e., in the area of the ribs) to allow access into the interior of the device 10.  With this modification, it would have been an obvious engineering choice to select the desired location for the door.  As such, it would have been obvious for the vertical rib corresponding to the “separation portion” to form the 
With this modification, Terao teaches the limitations of claim 18:
“An air cleaning module (the lower section of the air purification device 10 seen in the annotated figure below, identified as the “first air cleaning module,” Terao Fig. 1, [0046])4, comprising:
a base configured to be placed on a ground (base 14, id. at Fig. 1, [0116]);
a filter frame disposed on the base (lower flange 18b, id. at Fig. 1, [0116]) and forming a mounting space for a cylindrical filter5 (the space where filter 18 is mounted, id. at Fig. 1, [0116]);
a fan housing (the housing that accommodates fan 20, id. at Fig. 1, [0116]) accommodating a fan therein (fan 20, id. at Fig. 2, [0116]);
an air guide coupled to an upper side of the fan housing (bracket 22, id. at Fig. 2, [0116]); 
a discharge guide forming an outer appearance of an upper end portion of the air cleaning module (the structure above bracket 22, seen in the annotated version of the figure below); and
a case having a cylindrical shape and forming an outer appearance of an outer circumferential surface of the air cleaning module (the area of main body housing 12 in id. at Fig. 1, [0116]), wherein the case includes:
a first part (the left-hand horizontal ribs, seen in the annotated figure below) and a second part (the right-hand horizontal ribs, seen in the annotated figure below) having a same shape;
a separation portion forming end portions of the first part and the second part (the vertical rib between the left and right-hand horizontal ribs, seen in the annotated figure below); and
a suction inlet (the inlet formed by opening portions 12a, id. at Fig. 1, [0053]) having a plurality of suction portions (opening portions 12a, id. at Fig. 1, [0053]), wherein the first part and the second part are detachably coupled to each other when the first and second parts of the case are assembled to the air cleaning module (this limitation fails to patentably distinguish over the prior art because it describes the manner in which the device is manufactured rather than its structure, MPEP 2113(I); additionally it would have been obvious for the left-hand horizontal ribs to form a door, as explained above), wherein the separation portion extends along a vertical direction along the end portions of the first part and the second part of the case (seen in the annotated figure below), wherein the fan housing is provided inside of the case (as the housing for fan 20 is within the main body 12, as seen in Fig. 1), and wherein the filter frame with the cylindrical filter is provided under the fan housing and inside of the case (as lower flange 12b is inside the main body 12 below the fan housing, as seen in Fig. 2).”

    PNG
    media_image6.png
    931
    892
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    998
    1227
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    936
    902
    media_image8.png
    Greyscale

Regarding claim 36, Terao teaches the limitations of the claim:
“An air cleaner (air purification device 10, Terao Fig. 1, [0046]), comprising:
a first air cleaning module (the air cleaning module seen in the annotated version of Fig. 1 above) and
a second air cleaning module provided on an upper side of the first air cleaning module in the vertical direction (seen in the annotated version of the figure below)6, the 

    PNG
    media_image9.png
    950
    968
    media_image9.png
    Greyscale

Regarding claim 37, Terao teaches the limitations of the claim:
“The air cleaner according to claim 36, wherein the second air cleaning module includes a second case (the portion of the main body 12 in the area corresponding to the “second air cleaning module,” seen in the annotated figure below), wherein the second case includes a first part (the left-hand horizontal ribs in the second air cleaning module) and a second part (the right-hand horizontal ribs in the second air cleaning module), and wherein the second case has a separation portion forming an end portion of the first part or the second part of the second case in the vertical direction (one of the vertical ribs in the second air cleaning module).”

    PNG
    media_image10.png
    945
    1192
    media_image10.png
    Greyscale

Claim 38 requires that for the air cleaner according 37, a diameter of the case of the first air cleaning module increases in a downward direction and a diameter of the case of the second air cleaning module increases in a downward direction.  
Terao does not explicitly disclose these features.  However, changing the shape of a device is an obvious engineering choice, absent evidence that the shape is significant.  MPEP 2144.04(IV)(B).  In the air purifying arts, Bryson discloses an air freshening device 11 comprising an outlet section with a truncated cone shape that tapers from a lower section to an upper section.  Bryson Fig. 1, col. 2, ll. 66–col. 3, ll. 13.  This air outlet section is similar to the top half of Terao’s first and second air cleaning modules where air is discharged from the air purifying device.  Terao Fig. 19.  Additionally, instant disclosure does not describe the shape of claim 38 as being significant.  Therefore, because it is conventional for the outlet section of an air purifier to have a tapered shape from a lower section to an upper section (i.e., increasing in diameter in a downward direction), while the disclosure does not teach the shape of 
Regarding claim 39, Terao teaches the limitations of the claim:
“The air cleaner according to claim 36, wherein a dividing device is provided between the first air cleaning module and a bottom of the second air cleaning module (a section of the main body 12 separating the first air cleaning module from the second air cleaning module, seen in Figs. 1 and 19).”
Claim 40 requires that the air cleaner according to claim 36 further comprises an air adjusting device provided on an upper side of the second air cleaning module, which is movable between a laid-out state and an erected state.  Because the “air adjusting device” invokes 35 U.S.C. 112(f), its structure corresponds to the adjuster 300, and equivalents therefore, as provided in Applicant’s disclosure.  Spec. Figs. 1, 16, [0055], [0056].  

    PNG
    media_image1.png
    895
    851
    media_image1.png
    Greyscale

Terao discloses a cover 16 located on the upper side of the second air cleaning module for discharging air from the second module.  Terao Fig. 19, [0016].  The reference, however, does not disclose that this cover 16 is movable between a laid-out state and an erected state with structure corresponding to the “air adjusting device” as required by the claim.
 However, in the air purifier arts, Bae disclsoes a humidifier 10 comprising a tilting body 40 provided at the top of the device, which is movable between a laid-out state (Fig. 1) and an erected state (Fig. 2).  Bae Figs. 1, 2, p. 10.  The tilting body 40 has an equivalent structure to the “air adjusting device” provided in instant application.  The tilting body 40 is beneficial because it allows for control of the direction of air exiting the humidifier 10.  Id. at p. 9.  It would have been obvious to use Bae’s tilting body in place of Terao’s cover 16 to allow for control of the direction of air exiting Terao’s air purifier.  

    PNG
    media_image11.png
    1122
    1081
    media_image11.png
    Greyscale

Response to Arguments
The previous claims have been cancelled and replaced with new claims.  Therefore the Applicant’s arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Terao is in the record as the 29-page Foreign Reference dated Mar. 23, 2021.  A translation is provided with this communication.  The original version is used for the figures, and the translation for the text.
        2 A copy of the original version and machine translation of Bae is provided with this communication.  The Examiner relies on the original version for the figures and the machine translation for the text.  Bae qualifies as prior art under 35 U.S.C. 102(a)(1) because it was published on Feb. 03, 2016 which was before the effective filing date of instant invention, and shares no inventors with instant application.
        3 Note that the “cylindrical filter” is not a positively recited element of the claim.  MPEP 2115.
        4 One of the annotated figures illustrates Fig. 19.  This figure is an illustration of the Fig. 1 embodiment where external air is sucked through vent hole 26.  Terao [0103].  
        5 Note that the “cylindrical filter” is not a positively recited element of the claim.  MPEP 2115.
        6 The upper section of the device 10 is a “second air cleaning module” at least because the fan blades 28a are capable of collecting dust due to static electricity.